


THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR (ii)
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN
CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN VIOLATION OF ANY APPLICABLE
STATE SECURITIES LAWS.  THIS LEGEND SHALL BE ENDORSED UPON ANY NOTE ISSUED IN
EXCHANGE FOR THIS NOTE.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.  




Principal Amount: $_______

       Issue Date: September [__], 2015




NUGENE INTERNATIONAL, INC.




15% PROMISSORY NOTE




FOR VALUE RECEIVED, NuGene International, Inc., a corporation organized under
the laws of the State of Nevada (hereinafter called “Maker” or the “Company”),
hereby promises to pay to _____________, or its permitted registered assigns or
successors in interest or order (the “Holder”), without demand, the sum of
___________ dollars ($_______) (the “Principal Amount” or “Loan”), with simple
interest at a rate of fifteen percent (15%).  The “Maturity Date” of this Note
shall be the date that is twelve (12) months from the date hereof, subject to
acceleration as provided herein.




This 15% Promissory Note (the “Note”) has been executed and issued pursuant to
the terms of a Securities Purchase Agreement between the Maker and the Holder
and certain other Holders of Notes, dated of even date herewith (the “Purchase
Agreement”) pursuant to which the Holder acquired this Note.  This Note is not
secured. Unless otherwise separately defined herein, all capitalized terms used
in this Note shall have the same meaning as is set forth in the Purchase
Agreement. The following terms shall apply to this Note:




1.

Definitions. Capitalized terms used herein shall have the meanings set forth in
this Section 1.




"Applicable Rate" means the rate equal to fifteen percent (15%).




"Business Day" means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.




"Default" means any of the events specified in Section 5 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 5 would, unless cured or waived, become an Event of Default.




"Event of Default" has the meaning set forth in Section 5.




"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supranational bodies such as the
European Union or the European Central Bank).




"Law" as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to or binding on such Person or any of its
properties or to which such Person or any of its properties is subject.




"Lien" means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge or other security interest.




"Maturity Date" means the earlier of (a) the one year anniversary of the
Issuance Date, or (b) the date on which all amounts under this Note shall become
due and payable pursuant to terms contained herein.




"Order" as to any Person, means any order, decree, judgment, writ, injunction,
settlement agreement, requirement or determination of an arbitrator or a court
or other Governmental Authority, in each case, applicable to or binding on such
Person or any of its properties or to which such Person or any of its properties
is subject.





--------------------------------------------------------------------------------




"Parties" has the meaning set forth in the introductory paragraph.




"Person" means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.




2.

Final Payment Date; Optional Prepayments.




2.1

Final Payment Date. The aggregate unpaid principal amount of the Loan, all
accrued and unpaid interest and all other amounts payable under this Note shall
be due and payable on the Maturity Date.




2.2

Optional Prepayment. The Maker may prepay the Loan in whole or in part at any
time or from time to time without penalty or premium by paying the principal
amount to be prepaid together with accrued interest thereon to the date of
prepayment.




2.3

Automatic Payment. Notwithstanding anything contained herein to the contrary,
the Maker shall pay the aggregate unpaid principal amount of the Loan, all
accrued and unpaid interest and all other amounts payable under this Note within
ten (10) business days after the closing of a Qualified Financing. For purposes
of this Note, a Qualified Financing means the consummation of an equity, or
convertible debt financing, in one or more series of transactions with aggregate
gross proceeds of at least One Million Dollars ($1,000,000) by the Maker after
the final closing of the Offering.  




3.

Interest.




3.1

Interest Rate. Except as otherwise provided herein, the outstanding principal
amount of the Loan made hereunder shall bear interest at the Applicable Rate
upon the terms set forth herein from the date the Loan was made until the Loan
is paid in full, whether at maturity, upon acceleration, by prepayment or
otherwise.




3.2

Default Interest. If any amount payable hereunder is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall bear interest at the
Applicable Rate from the date of such non-payment until such amount is paid in
full.




3.3

Computation of Interest. Interest on the Principal Amount shall be calculated on
a flat rate basis. For illustrative purposes only, if the Principal Amount of
this Note is One Hundred Thousand Dollars ($100,000) then the interest payable
on such Principal Amount shall equal Fifteen Thousand Dollars ($15,000) in the
aggregate.




3.4

Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law (such as, without limitation, the usury laws), any payments in excess
of such maximum shall be credited against amounts owed by the Maker to the
Holder and thus refunded to the Maker, or if no further amounts are owed by the
Maker to the Holder, shall be refunded to the Maker.  Maker hereby irrevocable
consents to the reformation of this Note, as may be necessary by a court of law,
so as to enable enforcement of this Note pursuant to summary judgment or summary
proceeding.  For avoidance of doubt, in the event that, for any reason, a
finding by a court having jurisdiction over this Note is made that limits
enforceability as a result of excessive interest or other origination or
investment banking fees pursuant to the laws of any jurisdiction, then, such
defense shall not be deemed to bar a summary proceeding or summary judgment on
the Note but rather, the Note shall be fully and absolutely enforceable as to
all principal and, the court having jurisdiction shall, after an inquest, have
power to reform the Note so as to reduce interest amount to such amount as is
immediately enforceable pursuant to summary judgment or summary proceeding and
grant such award, plus any legal or enforcement fees of Holder(s).




4.

Payment Mechanics.




4.1

Manner of Payment. All payments of interest and principal shall be made in
lawful money of the United States of America on the date on which such payment
is due by wire transfer of immediately available funds, less any wire transfer
fees, to the Holder's account at a bank specified by the Holder in writing to
the Maker from time to time.




4.2

Application of Payments. All payments made hereunder shall be applied first, to
the payment of any fees or charges outstanding hereunder, second, to accrued
interest and third, to the payment of the principal amount outstanding under the
Note.




4.3

Business Day Convention. Whenever any payment to be made hereunder shall be due
on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension will be taken into account in
calculating the amount of interest payable under this Note.





2




--------------------------------------------------------------------------------




5.

Events of Default. The occurrence of any of the following shall constitute an
Event of Default hereunder:




5.1

Failure to Pay. The Maker fails to pay (a) any principal amount of the Loan when
due; or (b) interest or any other amount when due and such failure continues for
10 Business Days after written notice to the Maker.




5.2

Breach of Representations and Warranties. Any representation or warranty made or
deemed made by the Maker to the Holder herein is incorrect in any material
respect on the date as of which such representation or warranty was made or
deemed made.




5.3

Breach of Covenants. The Maker fails to observe or perform any material
covenant, obligation, condition or agreement contained in this Note other than
that specified in Section 5.1 and such failure continues for 30 calendar days
after written notice to the Maker.




5.4

Bankruptcy.  




(a)

the Maker commences any case, proceeding or other action (i) under any existing
or future law relating to bankruptcy, insolvency, reorganization, or other
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the Maker
makes a general assignment for the benefit of its creditors;




(b)

there is commenced against the Maker any case, proceeding or other action of a
nature referred to in clause (a) above which (i) results in the entry of an
order for relief or any such adjudication or appointment or (ii) remains
un-dismissed, undischarged or un-bonded for a period of 120 days;




(c)

there is commenced against the Maker any case, proceeding or other action
seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which has not been vacated, discharged, or stayed
or bonded pending appeal within 120 days from the entry thereof;




(d)

the Maker takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (a), (b) or
(c) above; or




(e)

the Maker is generally not, or is unable to, or admits in writing its inability
to, pay its debts as they become due.




6.

Remedies. Upon the occurrence of an Event of Default and at any time thereafter
during the continuance of such Event of Default, the Holder may at its option,
by written notice to the Maker (a) declare the entire principal amount of this
Note, together with all accrued interest thereon and all other amounts payable
hereunder, immediately due and payable and/or (b) exercise any or all of its
rights, powers or remedies under applicable law; provided, however that, if an
Event of Default described in Section 5.4 shall occur, the principal of and
accrued interest on the Loan shall become immediately due and payable without
any notice, declaration or other act on the part of the Holder.




7.

Miscellaneous.




7.1

Issuance of Replacement Note.  Upon any loss or destruction of this Note, a
replacement Note containing the same date and provisions of this Note shall be
issued by the Company to the Holder for the outstanding Principal Amount of this
Note and accrued interest which shall not have been converted or paid.




7.2

Notices.  All notices and other communications provided for hereunder shall be
in writing and personally delivered, delivered by nationally-recognized
overnight courier, mailed, or sent by facsimile, with confirmation, if to the
Maker or the Holder, to:




(i) if to the Maker,




NuGene International, Inc.

17912 Cowan, Suite A

Irvine, CA 92614

Attention:  Chief Executive Officer





3




--------------------------------------------------------------------------------




With a copy to:




Ruskin Moscou Faltischek, P.C.

East Tower, 15th Floor

1425 RXR Plaza

Uniondale, NY 11556-1425  

Facsimile No.:  (516) 663-6891

Attention:  Seth I. Rubin, Esq.




(ii) if to the Holder, at the address shown on the signature page to the
Purchase Agreement,




or to such other address as the party to whom notice is to be given may have
furnished to the other in writing in accordance with the provisions of this
Section 7.2. Any such notice or communication will be deemed to have been
received: (A) in the case of personal delivery, on the date of such delivery;
(B) in the case of nationally-recognized overnight courier, on the next Business
Day after the date sent; and (C) if by registered or certified mail, on the
third Business Day following the date postmarked.




7.3

Fees and Expenses.  The Maker and the Holder shall each pay the fees and
expenses of their respective advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party in connection with the
negotiation, preparation, execution, delivery and performance of the Note.  




7.4

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Note shall be governed by and construed and enforced
in accordance with the internal laws of the State of California, without regard
to the principles of conflicts of law thereof. Each party agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Note an (whether brought against a party
hereto or its respective affiliates, employees or agents) shall be commenced
exclusively in the Courts of the State of California, located in the City of
Irvine and County of Orange. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.




7.5

Counterparts; Execution. This Note may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.




7.6

Successors and Assigns. This Note shall not be assignable by the Holder without
the prior written consent of the Maker, which shall not be unreasonably
withheld. Subject to the restrictions of the preceding sentence, the rights and
obligations of the Maker and the Holder shall be binding upon and benefit the
successors, assign, heirs, administrators and transferees of the parties.




7.7

Amendments and Waivers. No term of this Note may be waived, modified or amended
except by an instrument in writing signed by both of the parties hereto. Any
waiver of the terms hereof shall be effective only in the specific instance and
for the specific purpose given.




7.8

Headings. The headings of the various Sections and subsections herein are for
reference only and shall not define, modify, expand or limit any of the terms or
provisions hereof.




7.9

No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Holder, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.




7.10

Severability. If any term or provision of this Note is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction.




[SIGNATURE PAGE FOLLOWS]








4




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of September 2015.







NUGENE INTERNATIONAL, INC.







By:________________________________

Name:  Ali Kharazmi

Title: Chief Executive Officer










[Signature Page to 15% Promissory Note of NuGene International, Inc.]





5


